Citation Nr: 0736529	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from May 1974 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a low back disorder.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that any current low back 
disorder is related to active military service or any 
incident thereof.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In June 2001, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the June 2001 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the September 2004 
rating decision, November 2005 SOC, and July 2006 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60 day periods to submit more 
evidence.  It appears that obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to the 
extent that the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the RO provided the Dingess 
information in a March 2007 letter.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records (SMRs) show that in 
August 1975 the veteran complained of right-side pain in his 
mid back that was made worse by deep breathing.  In September 
1975 the veteran indicated on a medical history form that he 
had recurrent back pain.

Records from LBJ Tropical Medical Center (LBJ) show that in 
February 1977 the veteran fell from a step and landed on his 
lower spine, for which he was diagnosed with a lumbar 
contusion.  Twelve days later he reported that his pain was 
improved.

There are no other relevant clinical records until 1991, when 
records from LBJ show that the veteran was diagnosed with a 
back strain after being in a motor vehicle accident.  
Approximately four weeks after the accident the veteran was 
taking anti-flammatory medications for neck and back pain 
that was described as mild by his physician, I.S., M.D.  July 
2001 X-rays showed moderate to severe spondylosis in the 
upper part of the lumbar spine.  Dr. S. wrote in an August 
2001 letter to VA that the veteran had chronic back pain 
syndrome and that X-rays revealed severe spondylosis in the 
back.

The veteran had X-rays of the lumbar spine in March 2004, due 
to severe low back pain, which the radiologist opined showed 
no significant interval change since 2001.  The X-rays showed 
osteophytes at multiple levels, bridging between L1-L2 and 
L3-L4; facet joint arthrosis, especially at L4-L5; and mild 
to moderate spondylosis.  Dr. S. wrote in a March 2004 letter 
to VA that the veteran had low back pain radiating to his 
lower legs and thighs, with some numbness.  In December 2004, 
Dr. S. wrote that a November 2004 CT scan showed moderate 
degenerative changes at all levels, with evidence of bulging 
at L3-L4 and L4-L5.  The veteran was taking Naprosyn, 375 mg 
b.i.d., at that time.

At a July 2005 VA examination the physician noted that there 
was evidence of degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the low back, as evidenced 
by recent X-rays.  The veteran reported daily low back pain 
without radiation to the lower extremities that was worse 
with long standing, sitting, and walking, and he said that 
Naprosyn provided minimal relief.  The physician diagnosed 
the veteran with degenerative joint disease of the lumbar 
spine.  He felt that it would be pure speculation or 
conjecture to state whether the veteran's current low back 
diagnosis was related to the one incident of back pain in 
military service.

In April 2006, Dr. S. wrote in a letter to VA that the 
veteran had chronic back pain syndrome and degenerative joint 
disease.  V.T., M.D., also of LBJ, wrote in June 2006 that 
the "simple fact" that the veteran was seen for back pain 
in August 1975 supports his claim for service connection.  
Dr. T. also wrote that, "as expected, 
X-rays did not reveal any deformities" in 1975 because any 
changes due to arthritis would not have shown on X-rays at 
that point.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

Where there is chronic disease, e.g., arthritis, shown as 
such in service or within the presumptive period under 38 
C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

After a careful review of the evidence of record, the Board 
finds that service connection for a low back disorder is 
denied.  The veteran contends that his current low back 
disorder is related to his August 1975 injury for which his 
SMRs show treatment.  However, the preponderance of the 
evidence is against finding such a relationship. 

The VA examiner concluded in July 2005 that he could not 
state whether the veteran's degenerative joint disease of the 
lumbar spine was a result of an injury sustained in active 
service without resorting to speculation or conjecture.  The 
Board notes that a "possible" connection or one based on 
"speculation" is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility" 38 C.F.R. § 3.102 (2007).  Therefore, 
the VA examiner's opinion weighs against finding service 
connection for the veteran's current low back disorder.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Dr. T. opined that the veteran's current low 
back disorder is service connected because of the "simple 
fact" that he was treated for his back in August 1975.  
However, Dr. T. did not explain his rationale for this 
opinion.  He went on the discuss the August 1975 X-ray and 
why it would not show abnormalities in the veteran's back.  
Therefore, the Board does not accept Dr. T's opinion that the 
veteran's low back disorder is service connected.

The Board has also considered the August 2001 statement from 
the veteran's wife and the June 2006 statement from the 
veteran that his current low back disorder is service 
connected.  In general, lay witnesses are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time, and issues 
involving medical causation or diagnosis require competent 
medial evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, establishing the etiology of a low back disorder 
manifested by current symptoms such as multiple osteophytes, 
spondylolysis, DDD, and DJD is a complex matter which 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions.  
  
Even giving full credit to the recollections of the veteran 
and his wife as to his complaints regarding his low back in 
service, their contentions as to chronicity and continuity 
since service are refuted by the large gaps in time after 
service with no reports of complaints or treatment for low 
back problems, and by the existing SMRs in the file.  That 
contrary evidence significantly reduces the probative weight 
to be assigned to their statements.  In this respect, the 
Board is not finding or implying that the veteran or his wife 
are deliberately or consciously misrepresenting his medical 
history.  In essence, the Board concludes that the 
contemporaneous SMRs are far more reliable as to in-service 
events than remote memory going back to the mid-1970's.  The 
critical question now is whether there is any nexus, or 
connection, between any incident(s) in service and the 
veteran's low back disorder, and on that question the 
objective evidentiary record is negative. 

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


